IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 475 EAL 2014
                              :
              Respondent      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
SHAWN SAVAGE,                 :
                              :
              Petitioner      :


                                     ORDER


PER CURIAM

     AND NOW, this 8th day of January, 2015, the Petition for Allowance of Appeal is

DENIED.